DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 objected to because of typo: “the application” in line 1. It appears that it should be “wherein the application”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “An apparatus for analyzing” in claim 1 line 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-15, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vagman (U.S. Patent No.2015/0325913, hereafter Vagman).
Regarding claim 11, Vagman discloses that an apparatus for analyzing radar signals ([0008] line 13, signal, radar; [0083] lines 2-3, analyzing, waveform signal), comprising:
a first antenna array having a plurality of antenna elements, the first antenna array configured to receive a first radar signal (Fig.2A, PA(1), N(1) elements, receiver, item 90; [0007] lines 9-10, signal, received, phase arrays; [0012] line 3, PA, phased array antenna); 
a second antenna array having a plurality of antenna elements, the second antenna array configured to receive a second radar signal (Fig.2A, PA(2), N(2) elements, receiver, item 90; [0007] lines 9-10, signal, received, phase arrays; [0012] line 3, PA, phased array antenna); 
a first processing device configured to apply a first beam formation to the first radar signal received by the first antenna array {Fig.2A item 95 for PA(1); [0064] lines 6-8, received-by, PA, pattern builder module, 95(1); [0063] lines 14-17, module , perform, integration, Fourier analysis}; 
a second processing device configured to apply a second beam formation to the second radar signal received by the second antenna array, the second beam formation differing from the first beam formation {Fig.2A item 95 for PA(2), d(2) is different from d(1); [0007] line 10, different phased arrays; [0064] lines 6-8, received-by, PA, pattern builder module, 95(1) to 95(L); [0063] lines 14-17, module , perform, integration, Fourier analysis}; and 
an evaluation device configured to analyze the received first and second radar signals using results of the first and second beam formations {Fig.2A item 100, inputs are outputs of item 95 for different PA; [0062] line 4, processing module 100; [0083] lines 2-3, analyzing, waveform signals}.

Regarding claim 12, which depends on claim 11, Vagman discloses that in the apparatus,
the first antenna array and the second antenna array have a same number of antenna elements {[0059] lines 4 (conventional techniques), 14-15 (PAs, includes, same number of elements)}.

Regarding claim 13, which depends on claim 11, Vagman discloses that in the apparatus,
distances between adjacent antenna elements of the first antenna array and the second antenna array are equal {Fig.2A, same d(1) for all adjacent elements in PA(1) and same d(2) for all adjacent elements in PA(2)}.

Regarding claim 14, which depends on claim 11, Vagman discloses that in the apparatus,
distances between adjacent antenna elements of the first antenna array and distances between adjacent antenna elements of the second antenna array differ {Fig.2A d(1) and d(2) are different}.

Regarding claim 15, which depends on claim 11, Vagman discloses that in the apparatus,
the first processing device and/or the second processing device is configured to apply a plurality of beam formations to the radar 101185249.15 signal received by the first antenna array and/or the second antenna array ([0092] lines 7-9, sum, more signals, different amplitudes, angular frequencies, equation).

Regarding claim 17, which depends on claim 11, Vagman discloses that the apparatus further comprising:
at least one further antenna array, and a processing device corresponding to the further antenna array that is configured to apply a further beam formation to radar signals received by the further antenna array {Fig.2A, PA(1) to PA(L)}.


Regarding claim 18, Vagman discloses that a method for analyzing radar signals ([0008] line 13, signal, radar; [0012] lines 1-2, a method; [0083] lines 2-3, analyzing, waveform signal), comprising the following steps:
receiving a first radar signal from a first antenna array (Fig.2A, PA(1), N(1) elements, receiver, item 90; [0007] lines 9-10, signal, received, phase arrays; [0012] line 3, PA, phased array antenna); 
receiving a second radar signal from a second antenna array (Fig.2A, PA(2), N(2) elements, receiver, item 90; [0007] lines 9-10, signal, received, phase arrays; [0012] line 3, PA, phased array antenna); 
applying a first beam formation to the received first radar signal {Fig.2A item 95 for PA(1); [0064] lines 6-8, received-by, PA, pattern builder module, 95(1); [0063] lines 14-17, module , perform, integration, Fourier analysis}; 
applying a second beam formation to the received second radar signal, the second beam formation differing from the first beam formation {Fig.2A item 95 for PA(2), d(2) is different from d(1); [0007] line 10, different phased arrays; [0064] lines 6-8, received-by, PA, pattern builder module, 95(1) to 95(L); [0063] lines 14-17, module , perform, integration, Fourier analysis}; and 
analyzing the received first and second radar signals using results of the first and second beam formations {Fig.2A item 100, inputs are outputs of item 95 for different PA; [0062] line 4, processing module 100; [0083] lines 2-3, analyzing, waveform signals}.

Regarding claim 19, which depends on claim 18, Vagman discloses that in the method,
the application of the first beam formation and the application of the second beam formation each include a Fourier Transform ([0080] lines 13-16, module, 95, FFT).

Regarding claim 20, which depends on claims 18-19, Vagman discloses that in the method,
the application of the first beam formation and/or the application of the second beam formation includes using a complex window function ([0080] lines 13-16, module, 95, FFT; DFT corresponds to a time window, n=0, ……, N-1. FFT computes DFT. See lines 9-10 below section “Fast Fourier transform”, FFT, computes, DFT; line 5 below section “Definition and speed”, equation Xk in support material “Fast Fourier transform – Wikipedia.pdf” from https://en.wikipedia.org/wiki/Fast_Fourier_transform).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vagman as applied to claim 11 above, and further in view of Dean et al. (U.S. Patent No. 6275180, hereafter Dean).
Regrading claim 16, which depends on claim 11, Vagman does not explicitly disclose frequency spectral pattern. In the same field of endeavor, Dean discloses that in the apparatus,
a maximum of the second beam formation is shifted by half of a bin relative to a maximum of the first beam formation (Fig.2). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Vagman with the teachings of Dean to obtain shifted frequency spectral pattern from two different antenna arrays. Doing so would ensure the detection of objects with low sightline rates at angles which correspond to nulls in either of channels, as recognized by Dean (col.7 lines 30-33)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/              Examiner, Art Unit 3648                                                                                                                                                                                          



/BERNARR E GREGORY/               Primary Examiner, Art Unit 3648